DETAILED ACTION
Notice to Applicant

1.            The following is a FINAL office action upon examination of application number 14/867,119. Claims 1, 21-22, 25-28, and 30-42 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

3.	This application is a continuation application of U.S. application no. 14/506,754 filed on 10/06/2014.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on and 04/19/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	In the response filed June 14, 2021, Applicant amended claims 1, 21, 30, 31, 37, and 38, and did not cancel any claims. No new claims were presented for examination.

6.	Applicant’s amendments to claims 21, 31, and 38 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly these objections have been removed.

7.	Applicant’s amendments to claims 1, 21, 30, 31, 37, and 38 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments


8.	Applicant’s arguments filed June 14, 2021, have been fully considered.

9.	Applicant submits that “In the present amendment, Applicant has added several additional features to the claims that further impose meaningful limits on the judicial exception alleged in the Office Action. For example, amended independent claims 1, 30, and 37 now recite, inter alia, 

Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that the “claim language, along with other parts of the independent claims, falls within several of the "exemplary .” The Examiner respectfully disagrees.
	First, the additional elements are directed to: “a Question and Answer (QA) system” (claim 1), “a computer readable storage medium,” “a data processing system implementing a Question and Answer (QA) system,” (claim 30); “a processor,” and “a memory” (claim 37), which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
The Examiner points out that the amended limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Contrary to Applicant’s assertions, the claims do not provide an improvement to other technology or technical field. It is noted that the Applicant has not explained how the intrinsic operations of the additional elements in the claims are improved from a technical standpoint. The processor and memory all function as they are expected to function. The resulting benefits of generally using a computer (e.g., faster processing speed) are old and well-known in the art. Merely presenting the results of abstract processes of collecting and analyzing information, without more, is 
Lastly, Applicant has not shown an improvement to any technology or to the generic computer itself (i.e., QA system, processor, memory).  Instead, the system is merely relied on as a tool to perform the abstract idea by generally linking the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase). For the reasons above, Applicant’s argument concerning the §101 rejection is not persuasive.


on the second threshold, and (iii) automatically removing, from the corpus of content, a third document of the plurality of documents based, at least in part, on the third threshold," and "wherein: the performance of the first corpus management operation reduces a size of the corpus while maintaining a minimum size needed to answer questions submitted to the QA system." As discussed with and agreed by the examiner, this amended claim language is not taught or suggested by Brown, Betz, Omoigui, Fox, Johnson, Buckley, and/or Aridor (the "cited references"), whether considered along or in any combination. Therefore, for at least this reason, amended independent claims 1, 30, and 37 are not rendered obvious by the cited references.”   [Applicant’s Remarks, 06/14/2021, pages 14-15]

	In response to Applicant’s argument that the cited references fail to teach or suggest “establishing thresholds for the calculated corpus value metrics, including: (i) a first threshold indicative of comparatively high contribution to correct answers, (ii) a second threshold indicative of comparatively low contribution to correct answers, and (iii) a third threshold indicative of negative contribution to correct answers," "performing a first corpus management operation on the corpus of content, wherein the first corpus management operation comprises: (i) automatically 
on the second threshold, and (iii) automatically removing, from the corpus of content, a third document of the plurality of documents based, at least in part, on the third threshold," and "wherein: the performance of the first corpus management operation reduces a size of the corpus while maintaining a minimum size needed to answer questions submitted to the QA system,” as recited in amended independent claims 1, 30, and 37, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's argument with respect to the §103 rejection of claims 1/30/37 has been considered, but is primarily raised in support of the amendments to independent claims 1/30/37, and is therefore believed to be fully addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates a new reference, to address the amended limitations in claims 1/30/37 and support the §103 rejection of the amended claims.

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been 
Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1, 21, 22, 25-28, and 30-42 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1, 21, 22, 25-28, and 30-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53,  claims 1, 21, 22, 25-28, and 30-42 are directed to a computer-implemented method (i.e., process, machine, 
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1, 21, 22, 25-28, and 30-42 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 1, 21, 22, 25-28, and 30-42 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Claims 1, 21, 22, 25-28, and 30-42 are directed toward a computer-implemented method for performing a corpus management operation on a corpus of content. Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claim 1 instructing how to process a first question to generate an answer to the first question and a first supporting evidence passage, from a plurality of documents in a corpus of content, that has been verified as supporting the answer to the first question being a correct answer to the first question; establishing thresholds for the calculated corpus value metrics, including: (i) a first threshold indicative of comparatively high contribution to correct answers, (ii) a second threshold indicative of comparatively low contribution to correct answers, and (iii) a third threshold indicative of negative contribution to correct answers; performing a first corpus management operation on the corpus of content, wherein the first corpus management operation comprises: (i) automatically promoting use of a first document of the plurality of documents in the QA system by increasing a respective weight of the first document based, at least in part, on the first threshold, (ii) automatically reducing use of a second document of the plurality of documents in the QA system by decreasing a respective weight of the second document based, at least in part, on the second threshold, and (iii) automatically removing, from the corpus of content, a third document of the plurality of documents based, at least in part, on the third threshold; process a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question;Page 2 of 17Docket No. AUS920140295US2 Application No. 14/867,119wherein: the performance of the first corpus management operation reduces a size of the corpus while maintaining a minimum size needed to answer questions submitted; and the process of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). In addition, the limitations for calculating, establishing, performing, and processing can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping.
Further, the claims recite an abstract idea, falling within the grouping of “Mathematical concepts — mathematical relationships, mathematical formulas or equations, mathematical calculations.” Specifically, the series of steps instructing how to calculate respective corpus value metrics for documents of the plurality of documents, based on a determined number of times the respective documents are used to generate high ranking answers to questions submitted to the QA system recite an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Independent claims 30 and 37 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a Question and Answer (QA) system,” (claim 1); “a computer program product comprising a computer readable storage medium,” “a data processing system implementing a Question and Answer (QA) system,” (claim 30); “a processor,” and “a memory” (claim 37)”; and “a database” (claims 21, 31, and 38). -3- The additional 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" 
Claims 21, 22, 25-28, and 31-42  are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 21, 22, 25-28, 31-36, and 38-42 (i.e., wherein the processing of the first question comprises: parsing the first question using natural language processing to extract features from the respective question; decomposing the first question into one or more database queries, based on the extracted features; applying the one or more database queries to one or databases storing information about the documents of the plurality of documents; generating a plurality of candidate answers to the first question from the documents of the plurality of documents, based on the applying; and selecting a final answer to the first question from the plurality of candidate answers; wherein the selecting of the final answer to the first question from the plurality of candidate answers comprises: for each candidate answer of the plurality of candidate answers, generating a plurality of relevance scores using a plurality of reasoning algorithms, and synthesizing the relevance scores into a single confidence score; and selecting the final answer from the plurality of candidate answers based on the respective confidence scores of the candidate answers; wherein the documents of the plurality of documents are clustered based on topic, and wherein the corpus value metrics are further calculated based on similarity of topics between document clusters and the questions submitted to the QA system; wherein the corpus value metrics are further calculated based on term co-reference scoring and cosine similarity; wherein the corpus value metrics are further calculated based on a determined number of times the respective documents are used to generate high ranking answers to a same question submitted to the QA system multiple times; wherein the processing of first question includes storing, in a first evidence passage data structure: (i) metrics associated with the first supporting evidence passage, and (ii) a link to the first supporting evidence passage in the plurality of documents; and the calculating of the respective corpus value metrics for the documents of the plurality of documents includes utilizing the metrics associated with the first supporting evidence passage stored in the first evidence passage data structure) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 21, 22, 25-28, 31-36, and 38-42, fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC §103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 1, 21, 25, 28, 30-31, 33, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., Pub. No.: US 2012/0078891 A1, [hereinafter Brown], in view of Betz, Patent No.: US 8,682,913 B1, [hereinafter Betz], in view of Fox et al., Pub. No.: US 2003/0069873 A1, [hereinafter Fox], in further view of Beamon, Pub. No.: US 2014/0297571 A1, [hereinafter Beamon].

As per claim 1, Brown teaches a computer-implemented method comprising, in a Question and Answer (QA) system: processing a first question to generate an answer to the first question and a first supporting evidence passage, from a plurality of documents in a corpus of content, that has been verified as supporting the answer to the first question being a correct answer to the first question (paragraph 0012, discussing a method, system and computer program product for generating answers to questions. The method comprises receiving an input query; conducting a search, based on said query, in one or more data sources to identify candidate answers to the input query; and producing a plurality of scores for each of the candidate answers. For each of the candidate answers, one, of a plurality of candidate scoring functions, is selected; and this selected candidate scoring function is applied to said each of the candidate answers to determine a candidate answer classification score for the candidate answer based on the plurality of scores for that candidate answer; paragraph 0036, discussing that the method includes inputting a document and operating at least one text analysis engine that comprises a plurality of coupled annotators for tokenizing document data and for identifying and annotating a particular type of semantic content. Thus it can be used to analyze a question and to extract entities as possible answers to a question from a collection of documents; paragraph 0072, discussing that an initial step in analyzing the question is to run the NLP (Natural Language Processing) stack on the question. Natural language processing typically includes syntactic processing and derivation of predicate-argument structure; paragraph 0079, discussing that in question processing block 510, after question analysis, search processing begins, and this may include searching primary structured and unstructured sources);

calculating respective corpus value metrics for documents of the plurality of documents (paragraph 0013, discussing that the candidate scoring function for each candidate answer is selected based on the input query; paragraph 0019, discussing that each question is sent to a Model Selection component. For a given question, all answers are scored by that model, and those scores are used to select a best answer and/or rank the list of answers; paragraph 0031, discussing that one embodiment is depicted that includes an Evidence Gathering module 50 

performing a first corpus management operation on the corpus of content (paragraph 0056, discussing that the "Answer Ranking" module 60 thus receives a plurality of CAS-type data structures 59 output from the Evidence Gathering block 50, and generates a score for each candidate answer.  FIG. 4 shows a machine learning implementation where the "Answer Ranking" module 60 includes a trained model component 71 produced using a machine learning techniques from prior data. The prior data may encode information on features of candidate answers, the features of passages the candidate answers come in, the scores given to the candidate answers by Candidate Answer Scoring modules 40B, and whether the candidate answer was correct or not.  The machine learning algorithms can be applied to the entire content of the cases together with the information about correctness of the candidate answer. Such prior data is readily available for instance in technical services support functions, or in more general settings on the Internet, where many websites list questions with correct answers. The model encodes a prediction function which is its input to the "Learned Feature Combination" module 73; paragraph 0059, discussing that candidate answers are represented as instances according to their answer scores. A classification model 71 is trained over instances (based on prior data) with each candidate answer being classified as true/false for the question. This model is now applied, and the candidate answers are ranked according to classification scores with the classification scores used as a measure of answer confidence, that is, possible candidate answers are compared and evaluated by applying the prediction function to the complete feature set or subset thereof. If the classification score is higher than a threshold, this answer is deemed as an acceptable answer; paragraph 0094, discussing that after query generation, in one embodiment, the query is sent to an Internet search engine, e.g., such as provided by MSN, and the top 20 result documents are read. The following depicts example passage extraction results (candidate answers) for the 

processing a second question to generate an answer to the second question (paragraph 0012, discussing a method, system and computer program product for generating answers to questions; paragraph 0019, discussing that each question is sent to a Model Selection component. For a given question, all answers are scored by that model, and those scores are used to select a best answer and/or rank the list of answers; paragraph 0118, discussing that with the embodiment of FIG. 6, each question is sent to a component 580 called "Model Selection." This component selects, for a given question, one of a plurality of models 582 to which to send the candidate answers for final scoring. For a given question, all the candidate answers are scored by that one model. Those scores are used, in an embodiment, to select a best answer and/or to rank the list of answers; FIG. 6).
calculating respective corpus value metrics for documents of the plurality of document; and performing a first corpus management operation on the corpus of content, it does not teach that the calculating is based on a determined number of times the respective documents are used to generate high ranking answers to questions submitted to the QA system; establishing thresholds for the calculated corpus value metrics, including: (i) a first threshold indicative of comparatively high contribution to correct answers, (ii) a second threshold indicative of comparatively low contribution to correct answers, and (iii) a third threshold indicative of negative contribution to correct answers; wherein the first corpus management operation comprises: (i) automatically promoting use of a first document of the plurality of documents in the QA system by increasing a respective weight of the first document based, at least in part, on the first threshold, (ii) automatically reducing use of a second document of the plurality of documents in the QA system by decreasing a respective weight of the second document based, at least in part, on the second threshold, and (iii) automatically removing, from the corpus of content, a third document of the plurality of documents based, at least in part, on the third threshold; processing a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question; wherein: the performance of the first corpus management operation reduces a size of the corpus while maintaining a minimum size needed to answer questions submitted to the QA system Page 2 of 17Docket No. AUS920140295US2Application No. 14/867,119; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus. Betz in the analogous art of search engines teaches:

calculating respective corpus value metrics for documents of the plurality of documents, based on a determined number of times the respective documents are used to generate high ranking answers to questions submitted to the QA system (abstract, discussing a method and 

processing a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question (col. 1, lines 40-57, discussing that attempts that have been made to build search engines that that can provide quick answers to factual questions have their own shortcomings. For example, some search engines draw their facts from a single source, such as a particular encyclopedia. This limits the types of questions that these engines can answer. For instance, a search engine based on an encyclopedia is unlikely to be able to answer many questions concerning popular culture, such as questions about movies, songs or the like, and is also unlikely to be able to answer many questions about products, services, retail and wholesale businesses and so on. If the set of sources used by such a search engine were to be expanded, however, such expansion might introduce the possibility of multiple possible answers to a factual query, some of which might be contradictory or ambiguous. Furthermore, as the universe of sources expands, information may be drawn from untrustworthy sources or sources of unknown reliability; col. 1, lines 62-67 & col. 2, lines 1-3, discussing a method for corroborating facts includes identifying one or more attribute-value pairs associated with a common subject; identifying a subset of the attribute-value pairs associated with the common subject, each of the attribute-value pairs in the subset meeting one or more predefined corroboration requirements; and performing a predefined action with respect to status of the identified subset of attribute-value pairs in a fact repository; col. 2, lines 59-67 & col. 3, lines 1-5, discussing that factual information from web pages may be extracted and stored in a facts database. The facts database may be used to provide answers to factual questions; col. 5, lines 11-16, discussing that each fact 204 also may include one or more metrics 218. The metrics may provide indications of the quality of the fact. In 

Brown discusses methods and systems for generating answers to questions. Betz discusses mechanisms for source ingestion in a question answering system. Therefore they are deemed to be analogous as they both are directed towards QA systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brown to include calculating respective corpus value metrics for documents of the plurality of documents, based on a determined number of times the respective documents are used to generate high ranking 

The Brown-Betz combination does not explicitly teach establishing thresholds for the calculated corpus value metrics, including: (i) a first threshold indicative of comparatively high contribution to correct answers, (ii) a second threshold indicative of comparatively low contribution to correct answers, and (iii) a third threshold indicative of negative contribution to correct answers; wherein the first corpus management operation comprises: (i) automatically promoting use of a first document of the plurality of documents in the QA system by increasing a respective weight of the first document based, at least in part, on the first threshold, (ii) automatically reducing use of a second document of the plurality of documents in the QA system by decreasing a respective weight of the second document based, at least in part, on the second threshold, and (iii) automatically removing, from the corpus of content, a third document of the plurality of documents based, at least in part, on the third threshold; processing a second question to generate an answer to the second question and a second supporting evidence passage, from the plurality of documents in the corpus of content, that has been verified as supporting the answer to the second question being a correct answer to the second question; wherein: the performance of the first corpus management operation reduces a size of the corpus while maintaining a minimum size needed to answer questions submitted to the QA system Page 2 of 17Docket No. AUS920140295US2Application No. 14/867,119; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus. Fox in the analogous art of information retrieval systems teaches:

wherein the first corpus management operation comprises: (iii) automatically removing, from the corpus of content, a document of the plurality of documents (paragraph 0001, discussing that the invention relates to the field of information retrieval systems; paragraph 0055, discussing that frequency counts are done on the individual document files and for the document corpus 20.  As new data are entered, the frequency counts must be updated or recomputed; paragraph 0094, discussing that the retrieval system initiates each retrieval engine to calculate a document's score for each query. The retrieval engines maintain only the high level scores. The retrieval system 10 standardizes the scores from each retrieval engine to range from 0 to 1. The user can adjust the lowest acceptable score and retrieval engine weight to effect score results to favor/disfavor a particular retrieval engine. A ranking processor 22 uses an algorithm to fuse the results of the retrieval engines and ranks the documents based on the number of times the document was selected, highest score, lowest score, average score, location in the query list and number of retrieval engines locating the document. Irrelevant documents and queries can be removed; paragraph 0107, discussing that as illustrated in FIG. 11c, a ranked list of documents, complete with score, is returned to the user…Top documents can be reviewed, and both relevant and irrelevant documents are identified and marked as such. Irrelevant documents are filtered from subsequent queries (i.e., reducing the size of the corpus). Removal of the higher-scoring irrelevant documents allows lower scoring documents to be accepted on the final result list. Documents can also be marked for use as examples in additional queries for the topic);

wherein: the performance of the first corpus management operation reduces a size of the corpus (paragraph 0055, discussing that frequency counts are done on the individual document files and for the document corpus 20.  As new data are entered, the frequency counts must be updated or recomputed; paragraph 0094, discussing that the retrieval system initiates each retrieval engine to calculate a document's score for each query.  The retrieval engines maintain only the high level scores. The retrieval system 10 standardizes the scores from each retrieval engine to range from 0 to 1.  The user can adjust the lowest acceptable score and retrieval engine weight to effect score results to favor/disfavor a particular retrieval engine.  A ranking processor 22 uses an algorithm to fuse the results of the retrieval engines and ranks the documents based on the number of times the document was selected, highest score, lowest score, average score, location in the query list and number of retrieval engines locating the document. Irrelevant documents and queries can be removed; paragraph 0107, discussing that as illustrated in FIG. 11c, a ranked list of documents, complete with score, is returned to the user…Top documents can be reviewed, and both relevant and irrelevant documents are identified and marked as such. Irrelevant documents are filtered from subsequent queries (i.e., reducing the size of the corpus). Removal of the higher-scoring irrelevant documents allows lower scoring documents to be accepted on the final result list. Documents can also be marked for use as examples in additional queries for the topic); and

the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus (paragraph 0044, discussing that the retrieval system allows the user to review the documents and select the documents most relevant to the topic. Relevant documents can be used as queries to further refine the topic. The user can then quickly query over the data with the additional queries; paragraph 0050, “further queries are performed on just the document subset, which increases the search speed” (i.e., the processing of the second question occurs at a faster processing speed 

The Brown-Betz combination discusses methods and systems for generating answers to questions. Fox is directed to a method and system for retrieving documents from a document database based upon user input queries. Therefore they are deemed to be analogous as they both are directed towards information retrieval systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz combination to include automatically removing, from the corpus of content, a document of the plurality of documents; wherein: the performance of the first corpus management operation reduces a size of the corpus; and the processing of the second question occurs at a faster processing speed than the first question based, at least in part, on the reduction of the size of the corpus, as taught by Fox, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust systems by reducing an amount of processing required to generate a response.

The Brown-Betz-Fox combination does not explicitly teach establishing thresholds for the calculated corpus value metrics, including: (i) a first threshold indicative of comparatively high contribution to correct answers, (ii) a second threshold indicative of comparatively low contribution to correct answers, and (iii) a third threshold indicative of negative contribution to correct answers;  wherein the first corpus management operation comprises: (i) automatically promoting use of a first document of the plurality of documents in the QA system by increasing a respective weight of the first document based, at least in part, on the first threshold, (ii) automatically reducing use of a second document of the plurality of documents in the QA system by decreasing a respective weight of the second document based, at least in part, on the second threshold, and (iii) automatically removing, from the corpus of content, a third document of the plurality of documents based, at least in part, on the third threshold; wherein: the performance of the first corpus management operation reduces a size of the corpus while maintaining a minimum size needed to answer questions submitted to the QA system. Beamon in the analogous art of question and answer systems teaches:

establishing thresholds for the calculated corpus value metrics, including: (i) a first threshold indicative of comparatively high contribution to correct answers, (ii) a second threshold indicative of comparatively low contribution to correct answers, and (iii) a third threshold indicative of negative contribution to correct answers (paragraph 0006, discussing a method, in a data processing system comprising a processor and a memory configured to implement a question and answer system (QA), for generating answers to an input question; paragraph 0034, discussing that the illustrative embodiments provide mechanism for utilizing a trained statistical machine learning model, referred to herein as the justifying passage model, so as to provide probabilities, during runtime, that a particular evidence passage will or will not be justifying of the question and the candidate answer. Moreover, in one illustrative embodiment, this justifying passage model may be used to filter evidence passages when considering the evidence passages for purposes of candidate answer generation. In another illustrative embodiment, the justifying passage model may be used during final scoring and ranking of candidate answers to thereby modify the confidence scores based on whether the evidence passages are justifying of the corresponding candidate answer [i.e., a value indicative of a not justifying evidence passage suggests a second threshold indicative of comparatively low contribution to correct answers];  

wherein the first corpus management operation comprises: (i) automatically promoting use of a first document of the plurality of documents in the QA system by increasing a respective weight of the first document based, at least in part, on the first threshold (paragraph 0032, discussing that the changes made to the ranked listing of candidate answers and sets of evidence passages associated with the candidate answers, may be stored for later retrieval and use. Such information may be used to assist in training of the QA system, such as by adjusting scoring parameters, adjusting weights associated with documents or sources of content in the corpus of content, and other operational parameters of the QA system; paragraph 0086, discussing that the GUI may include GUI elements for invoking logic and functionality of the GUI for removing evidence passages from the listing of associated evidence passages for the various candidate answers and/or modifying a relevance score associated with the evidence passage. In this way, the user essentially supersedes the evaluation made by the QA system pipeline and instead imposes the user's subjective determination as to the relevance of an evidence passage by either eliminating it altogether or increasing /reducing the relevance score associated with the evidence passage to indicate the user's own subjective evaluation of the evidence passage's relevance to the candidate answer being the correct answer for the input question; paragraph 0144, discussing that the evaluation by the JPM application logic 1475 as to whether the evidence passage is justifying of the candidate answer or not may be performed, for example, by performing a lookup operation of an evidence passage identifier in a JPM ground truth data structure identifying whether evidence passages are justifying or not of the candidate answer for the particular question. If the evidence passage is determined to be justifying of the candidate answer being a correct answer for the input question, then the weight applied to the candidate answer's confidence score may be a first value, such as a heavier weighted value than a weight for evidence passages that are determined to be not justifying [i.e., assigning a heavier weight is considered to be increasing a respective weight]. Such weightings can be applied for each evidence passage considered when generating the candidate answer's confidence score. Thus, (ii) automatically reducing use of a second document of the plurality of documents in the QA system by decreasing a respective weight of the second document based, at least in part, on the second threshold (paragraph 0034, discussing that the illustrative embodiments provide mechanism for utilizing a trained statistical machine learning model, referred to herein as the justifying passage model, so as to provide probabilities, during runtime, that a particular evidence passage will or will not be justifying of the question and the candidate answer. Moreover, in one illustrative embodiment, this justifying passage model may be used to filter evidence passages when considering the evidence passages for purposes of candidate answer generation. In another illustrative embodiment, the justifying passage model may be used during final scoring and ranking of candidate answers to thereby modify the confidence scores based on whether the evidence passages are justifying of the corresponding candidate answer [i.e., modifying the  and (iii) automatically removing, from the corpus of content, a third document of the plurality of documents based, at least in part, on the third threshold (paragraph 0113, discussing that FIG. 7C illustrates a GUI output generated by the GUI engine in response to a user selection to remove an evidence passage from the evidence passage portion of the GUI in accordance with one illustrative embodiment. The removal of an evidence passage from the evidence passage portion 730 is best seen when comparing FIG. 7C to FIG. 7A which depicts the initial GUI output generated. As shown in FIG. 7C, when compared to FIG. 7A, the evidence passage 750 has been removed by the user's selection of the removal GUI element 736 corresponding to the evidence passage 750. That is, while the evidence passage 750 referencing Vladimir Putin's dog Koni was initially found by the QA system to be relevant to 

wherein: the performance of the first corpus management operation reduces a size of the corpus while maintaining a minimum size needed to answer questions submitted to the QA system (paragraph 0133, discussing that FIG. 13 is a diagram illustrating an operation for applying a justifying passage model to evidence passages in order to filter the evidence passages during candidate answer generation in accordance with one illustrative embodiment. In this illustrative embodiment, the JPM is used with a QA system in which a large number of evidence passages from the corpus are returned for evaluation in order to provide as much recall as possible, where "recall" refers to how many correct items were identified correctly by the system. In this illustrative embodiment, the JPM is used to generate relevance scores for the evidence passages and filter the large number of evidence passages based on their relevance scores and pre-determined filter criteria, to generate a smaller set of evidence passages that provides for maximum recall while reducing the amount of evidence passages that are submitted to the QA system pipeline for further processing [i.e., filter the number of evidence passages and generating a smaller set that provides for maximum recall while reducing the amount of evidence passages that are submitted to the QA system pipeline for further processing suggests reducing a size of the corpus while maintaining a minimum size needed to answer questions submitted to the QA system], e.g., hypothesis generation stage processing, hypothesis and evidence scoring stage processing, or any of the other further downstream processing of the QA system pipeline. In this way, runtime th evidence passage within the ranked listing whose relevance score is above the minimum relevance in order to get a broader spectrum of the evidence passages meeting the minimum relevance score requirements. Any combination of filter criteria that are configured to achieve a desired performance of the QA system pipeline while reducing the size of the evidence passages processed by downstream QA system pipeline stages is intended to be within the spirit and scope of the illustrative embodiments; paragraph 0140). 

The Brown-Betz-Fox combination describes features for generating answers to questions. Beamon is directed towards mechanisms for implementing a justifying passage machine learning mechanism in a question and answer system. Therefore they are deemed to be analogous as they both are directed towards question and answer systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz-Fox combination to include establishing thresholds for the calculated corpus value metrics, including: a first threshold indicative of comparatively high contribution to correct answers, a second threshold 

As per claim 21, the Brown-Betz-Fox-Beamon combination teaches the computer-implemented method of claim 1. Brown further teaches wherein the processing of the first question comprises: parsing the first question using natural language processing to extract features from the first question (paragraph 0039, discussing that the Parse and Predicate Argument Structure block 202 implements functions and programming interfaces for 

decomposing the first question into one or more database queries, based on the extracted features (paragraph 0031, discussing that as shown in FIG. 1, the architecture 10 includes a Query Analysis module 20 implementing functions for receiving and analyzing a user query or question. According to an embodiment of the invention, a "user" refers to a person or persons interacting with the system, and the term "user query" refers to a query (and its context) 19 posed by the user.  However, it is understood other embodiments can be constructed, where the term "user" refers to a computer system 22 generating a query by mechanical means, and where the term "user query" refers to such a mechanically generated query and its context 19'.  A candidate answer generation module 30 is provided to implement a search for candidate answers by traversing structured, semi structured and unstructured sources contained in a Primary Sources module 11 and in an Answer Source Knowledge Base module 21 containing collections of relations and lists extracted from primary sources; paragraph 0038, discussing that diagram of FIG. 3, the "Query Analysis" module 20 receives an input that comprises the query 19 entered, for example, by a user via their web-based browser device.  An input query 19 may comprise a string such as "Who was the tallest American president?".  Alternately, a question may comprise 

applying the one or more database queries to one or more databases storing information about the documents of the plurality of documents (paragraph 0049, discussing that the "Candidate Answer Generation" module 30 receives the CAS-type query results data structure 29 output from the Question/Query analysis block 20, and generates a collection of candidate answers based on documents stored in Primary Sources 11 and in Answer Source KB 21.  The "Candidate Answer Generation" module 30 includes, but is not limited to, one or more of the following functional sub-processing modules: A Term Weighting & Query Expansion module 302; a Document Titles (Document Retrieval in Title Sources) module 304; an Entities From Passage Retrieval module 308; and an Entities from Structural Sources K.B.  module 310; paragraph 0050, discussing that the Term Weighting and Query Expansion module 302 implements functions for creating a query against modules 11 and 21 (part of query generation) with an embodiment implementing query expansion (see, e.g., http://en.wikipedia.org/wiki/Query expansion). The Document Titles (Document Retrieval in Title Sources) module 304 implements functions for 

generating a plurality of candidate answers to the first question from the documents of the plurality of documents, based on the applying (paragraph 0049, discussing that the "Candidate Answer Generation" module 30 receives the CAS-type query results data structure 29 output from the Question/Query analysis block 20, and generates a collection of candidate answers based on documents stored in Primary Sources 11 and in Answer Source KB 21. The "Candidate Answer Generation" module 30 includes, but is not limited to, one or more of the following functional sub-processing modules: A Term Weighting & Query Expansion module 302; a Document Titles (Document Retrieval in Title Sources) module 304; an Entities From Passage Retrieval module 308; and an Entities from Structural Sources K.B.  module 310; paragraph 0050, discussing that the Term Weighting and Query Expansion module 302 implements functions for creating a query against modules 11 and 21 (part of query generation) with an embodiment implementing query expansion (see, e.g., http://en.wikipedia.org/wiki/Query expansion). The Document Titles (Document Retrieval in Title Sources) module 304 implements functions for detecting a candidate answer (from sources 11 and 21).  The Entities From Passage Retrieval module 308 implements functions for detecting a candidate answer in textual passages, e.g. based on grammatical and semantic structures of the passages and the query. The Entities from Structured Sources module KB 310 implements functions for retrieving a candidate answer based on matches between the relations between the entities in the query and the entities in Answer Source KB 21, (implemented e.g. as an SQL query); and 
selecting a final answer to the first question from the plurality of candidate answers (paragraph 0017, discussing that in an embodiment, defined information is extracted about each of the candidate answers, and the selected candidate scoring function is selected based on this extracted defined information about each candidate answer. In an embodiment, this extracted defined information is intrinsic to the candidate answer. In an embodiment, this extracted defined information is based on the context of the candidate answer; paragraph 0119, discussing that with the embodiment of FIG. 7, each candidate answer is sent to model selection component 590.  This component selects, for each answer or subset of answers, one of a plurality of models 592 to which to send said each candidate answer or the subset of candidate answers for final scoring.  For a given question, some subset of the candidate answers may be scored by the same model.  Those scores are used, in an embodiment, to select a best answer and/or rank the list of answers).

As per claim 25, the Brown-Betz-Fox-Beamon combination teaches the computer-implemented method of claim 1. Although not taught by Brown, Betz teaches wherein the documents of the plurality of documents are clustered based on topic (abstract, discussing a method and system for corroborating facts extracted as attribute-value pairs from multiple sources. Facts associated with a common subject are identified and extracted from multiple sources;  col. 6, lines 36-57, discussing that from the sources including facts associated with a common subject , one or more attribute-value pairs (hereinafter "A-V pairs") associated with the common subject are extracted (304). For convenience, this document may use the shorthand phrase "A-V pairs in a selected source" (and other similar phrases) to mean facts or attribute-value pairs extracted from or otherwise derived from the selected source. One or more attributes are identified from the extracted A-V pairs (306).  A subset of the identified attributes, where each member of the subset meets a first corroboration requirement, is identified. In some embodiments, the first corroboration requirement is based on the number of sources that include at least one A-V pair that has the particular attribute. In other words, the first corroboration requirement looks for 

wherein the corpus value metrics are further calculated based on similarity of topics between document clusters and the questions submitted to the QA system (col. 3, lines 16-49, discussing that the document hosts 102 store documents and provide access to the documents. A document may be any machine-readable data including any combination of text, graphics, multimedia content, etc. In some embodiments, a document may be a combination of text, graphics and possible other forms of information written in the Hypertext Markup Language, i.e., web pages. A document may include one or more hyperlinks to other documents. A document may include one or more facts within its contents. A document stored in a document host 102 may be located and/or identified by a Uniform Resource Locator (URL), or Web address, or any other appropriate form of identification and/or location. Each document may also be associated with a page importance metric. The page importance metric of a document measures the importance, popularity or reputation of the document relative to other documents; col. 6, lines 36-57, discussing that from the sources including facts associated with a common subject, one or more attribute-value pairs (hereinafter "A-V pairs") associated with the common subject are extracted (304). For convenience, this document may use the shorthand phrase "A-V pairs in a selected source" (and other similar phrases) to mean facts or attribute-value pairs extracted from or otherwise derived from the selected source. One or more attributes are identified from the extracted A-V pairs (306).  A subset of the identified attributes, where each member of the subset meets a first corroboration requirement, is identified (308). In some embodiments, the first 

Brown discusses methods and systems for generating answers to questions. Betz discusses mechanisms for source ingestion in a question answering system. Therefore they are deemed to be analogous as they both are directed towards QA systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brown to include wherein the documents of the plurality of documents are clustered based on topic, and wherein the corpus value metrics are further calculated based on similarity of topics between document clusters and the questions submitted to the QA system, as taught by Betz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by allowing users to easily identify documents containing content related to a specific question.

As per claim 28, the Brown-Betz-Fox-Beamon combination teaches the computer-implemented method of claim 1. Brown further teaches the processing of first question includes storing, in a first evidence passage data structure: (i) metrics associated with the first supporting evidence passage (paragraph 0006, discussing that access to information is currently dominated by two paradigms: a database query that answers questions about what is in a collection of structured records; and a search that delivers a collection of document links in response to a query against a collection of unstructured data; paragraph 0031, discussing that a candidate answer generation module 30 is provided to implement a search for candidate answers by traversing structured, semi structured and unstructured sources contained in a Primary Sources module 11 and in an Answer Source Knowledge Base module 21 containing collections of relations and lists extracted from primary sources. All the sources of information can be locally stored or distributed over a network, including the Internet. The Candidate Answer generation module 30 generates a plurality of output data structures containing candidate answers based upon the analysis of retrieved data. In FIG. 1, one embodiment is depicted that includes an Evidence Gathering module 50 interfacing with the primary sources 11 and knowledge base 21 for concurrently analyzing the evidence based on passages having candidate answers, and scoring each of the candidate answers as parallel processing operations (i.e., storing, in a first evidence passage data structure metrics associated with the first supporting evidence passage); paragraph 0032, discussing that the architecture may be employed utilizing the Common Analysis System (CAS) candidate answer structures, and implementing Supporting Passage Retrieval. This processing is depicted in FIG. 2 where the Evidence Gathering module 50 comprises Supporting Passage Retrieval 40A and the Candidate Answer Scoring 40B as separate processing modules for concurrently analyzing the passages and scoring each of the candidate answers as parallel processing operations. The Answer Source Knowledge Base 21 may comprise one or more databases of structured or semi-structured sources comprising collections of relations; paragraphs 0050, 0051); and
the calculating of the respective corpus value metrics for the documents of the plurality of documents includes utilizing the metrics associated with the first supporting evidence passage stored in the first evidence passage data structure (paragraph 0031, discussing that one embodiment is depicted that includes an Evidence Gathering module 50 interfacing with the primary sources 11 and knowledge base 21 for concurrently analyzing the evidence based on passages having candidate answers, and scoring each of the candidate answers as parallel processing operations; paragraph 0054, discussing that the Lexical and Semantic Relations in Passage module 402 implements functions computing how well semantic (predicate/argument) relations in the candidate answer passages are satisfied (part of answer scoring). The Text Alignment module 405 implements functions for aligning the query and the answer passage and computing the score describing the degree of alignment, e.g., when aligning answers in a quotation. The Query Term Matching in Passage module 407 implements functions for relating how well a passage in the query matches to terms in the candidate answer passages (part of answer scoring). The Grammatical Relations block 410 implements functions for detecting a grammatical relations among candidate answers which can be subsumed under the Lexical & Semantic Relations in Passage module 402. The Answer Look-up in KBs module 413 implements functions for detecting the candidate answer based on the score ranking; paragraph 0090, discussing that Supporting Passage Retrieval (SPR) operates after candidate answer generation. For each resulting candidate passage, the passage content are traversed to find/look for those passages having candidate answers in addition to question terms. It is understood that better passages can be found if it is known what candidate answer is being looked for. For each resulting candidate, the sources are traversed to find those passages having candidate answers in addition to question terms (i.e., another search is conducted against the original primary sources (databases) or the Candidate KB). In another embodiment, the search can be conducted against cached search results (past passages); paragraph 0091, discussing that Supporting Passages are then scored (i.e.,  the calculating of the respective corpus value metrics for the documents of 

Brown does not explicitly teach storing, in a first evidence passage data structure: (ii) a link to the first supporting evidence passage in the plurality of documents. However, Betz in the analogous art of fact databases teaches this concept (col. 3, lines 18-49, discussing that the document hosts 102 store documents and provide access to the documents. A document may be any machine-readable data including any combination of text, graphics, multimedia content, etc. In some embodiments, a document may be a combination of text, graphics and possible other forms of information written in the Hypertext Markup Language, i.e., web pages.  A document may include one or more hyperlinks to other documents.  A document may include one or more facts within its contents. A document stored in a document host 102 may be located and/or identified by a Uniform Resource Locator (URL), or Web address, or any other appropriate form of identification and/or location; col. 4, lines 44-67, discussing that FIG. 2 illustrates an exemplary data structure for an object within the fact repository 114, according to some embodiments of the invention. As described above, the fact repository includes objects, each of which may include one or more facts.  Each object 200 includes a unique identifier, such as the object ID 202.  The object 200 includes one or more facts 204.  Each fact 204 includes a unique identifier for that fact, such as a Fact ID 210. Each fact 204 includes an attribute 212 and a value 214.  For example, facts included in an object representing George Washington may include facts having attributes of "date of birth" and "date of death," and the values of these facts would be the actual date of birth and date of death, respectively. A fact 204 may include a link 216 to another object, which 

Brown discusses methods and systems for generating answers to questions. Betz discusses mechanisms for source ingestion in a question answering system. Therefore they are deemed to be analogous as they both are directed towards QA systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brown to include storing, in a first evidence passage data structure, a link to the first supporting evidence passage in the plurality of documents, as taught by Betz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by allowing users to easily identify documents containing content related to a specific question.

Claims 30 and 37 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 30 and 37 Brown teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein and a Question and Answer (QA) system comprising: a processor; and a memory coupled to the processor (paragraph 0060, discussing that FIG. 5 is a block diagram 500 depicting system operation. At step 510, a query is received 

Claims 31 and 38 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above.
Claims 33 and 40 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 25, as discussed above.
Claim 36 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 28, as discussed above.

19.	Claims 22, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Betz, in view of Fox, in view of Beamon, in further view of Johnson, JR. et al., Pub. No.: US 2014/0298199 A1, [hereinafter Johnson].
As per claim 22, the Brown-Betz-Fox-Beamon combination teaches the computer-implemented method of claim 21. Brown further teaches wherein the selecting of the final answer to the first question from the plurality of candidate answers comprises: for each candidate answer of the plurality of candidate answers, generating a plurality of relevance scores, and synthesizing the relevance scores into a single confidence score (paragraph 0053, discussing that the "Candidate Answer Scoring" module 40B receives a CAS-type data structure 49 (i.e., CAS or CASes) output from the Supporting Passage Retrieval (SPR) block 40A of Evidence Gathering block 50, for example. The "Candidate Answer Scoring" module 40B includes, but is not limited to, one or more the following functional sub-processing modules: a Lexical & Semantic Relations in Passage module 402; a Text Alignment module 405; a Query Term Matching in Passage module 407; a Grammatical Relations block 410; an Answer Look-up in KBs module 413; and a Candidate Answer Type Analysis module 415; paragraph 0054, discussing that the Lexical and Semantic Relations in Passage module 402 implements functions computing how well semantic (predicate/argument) relations in the candidate answer passages are satisfied (part of answer scoring).  The Text Alignment module 405 implements functions for aligning the query (or portions thereof) and the answer passage and computing the score describing the degree of alignment, e.g., when aligning answers in a quotation. The Query Term Matching in Passage module 407 implements functions for relating how well a passage in the query matches to terms in the candidate answer passages (part of answer scoring). The Grammatical Relations block 410 implements functions for detecting a grammatical relations among candidate answers which can be subsumed under the Lexical & Semantic Relations in Passage module 402. The Answer Look-up in KBs module 413 implements functions for detecting the candidate answer based on the score ranking.  The Candidate Answer Type Analysis module 415 produces a probability measure that a Candidate Answer is of the correct type based, e.g., on a grammatical and semantic analysis of the document with which the Candidate Answer appears.  The output of the "Candidate Answer Scoring" module 40B is a CAS structure having a list of answers with their scores given 

selecting the final answer from the plurality of candidate answers based on the respective confidence scores of the candidate answers (paragraph 0054, discussing that the Lexical and Semantic Relations in Passage module 402 implements functions computing how well semantic (predicate/argument) relations in the candidate answer passages are satisfied (part of answer 

Brown does not explicitly teach generating a plurality of relevance scores using a plurality of reasoning algorithms. However, Johnson in the analogous art of question and answer systems  teaches this concept  (paragraph 0049, discussing that the scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm. Each resulting score is then weighted against a statistical model. The statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages for a particular domain during the training period of the Watson.TM.  QA system).

The Brown-Betz-Fox-Beamon combination describes method for information retrieval. Johnson discusses a system and method for answer generation in question and answer system. Therefore they are deemed to be analogous as they both are directed towards information retrieval systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz-Fox-Beamon combination to include generating a plurality of relevance scores using a plurality of reasoning algorithms, as taught by Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing results indicative of the most accurate answer to the input question, thereby allowing users to find useful information.

Claims 32 and 39 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 22, as discussed above.
s 26, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Betz, in view of Fox, in view of Beamon, in further view of Buckley et al., Pub. No.: US 2011/0106807 A1, [hereinafter Buckley].

As per claim 26, the Brown-Betz-Fox-Beamon combination teaches the computer-implemented method of claim 25, but it does not explicitly teach wherein the corpus value metrics are further calculated based on term co-reference scoring and cosine similarity. However, Buckley in the analogous art of document analysis teaches this concept (abstract, discussing a system and method for using an exemplar document or search query to retrieve relevant documents from an inverted index of a large corpus of documents. The system and method groups words by synonym and calculates term frequency (TF) and inverse document frequency (IDF) scores for the respective word groups. A composite term frequency-inverse document frequency (TF-IDF) score is calculated for each word group and the documents of the corpus are ranked based on the TF-IDF scores, utilizing a vector space model incorporating a cosine similarity function; paragraph 0005, discussing that after calculating an individual TF-IDF score for individual search terms in the query, the individual documents of the corpus are ranked to determine their likely relevance to the searcher. This is often performed using a vector space model along with cosine similarity to determine the similarity between the documents of the corpus and the search query/exemplar document; paragraph 0038, discussing that the processor discards all corpus documents which contain no terms from the Query. These documents were identified during the calculation of FC values for the plurality of Word Groups in step 106. That is, only the corpus documents identified during step 106 as containing at least one term from at least one Word Group are retained in step 109; all other corpus documents are discarded; paragraph 0040, discussing that the processor ranks all the remaining corpus documents using a vector space model that utilizes cosine similarity for vector comparisons.  The processor creates a vector for the Query using the TF-IDF scores and one for each remaining corpus document also using the 

The Brown-Betz-Fox-Beamon combination discusses methods and systems for generating answers to questions. Buckley is directed to using a search query to retrieve relevant documents. Therefore they are deemed to be analogous as they both are directed towards query systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz-Fox-Beamon combination to include wherein the corpus value metrics are further calculated based on term co-reference scoring and cosine similarity, as taught by Buckley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system allowing users to find appropriate documents that might contain the answer to the input question.

Claims 34 and 41 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 26, as discussed above.

21.	Claims 27, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Betz, in view of Fox, in view of Beamon, in further view of Aridor et al., Pub. No.: US 2004/0030688 A1, [hereinafter Aridor].

As per claim 27, the Brown-Betz-Fox-Beamon combination teaches the computer-implemented method of claim 1, but it does not explicitly teach wherein the corpus value metrics are further calculated based on a determined number of times the respective documents are used to generate high ranking answers to a same question submitted to the QA system multiple times. 

The Brown-Betz-Fox-Beamon combination discusses methods and systems for generating answers to questions. Aridor is directed to methods and systems for computerized searching in large bodies of data. Therefore they are deemed to be analogous as they both are directed towards document analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brown-Betz-Fox-Beamon combination to include wherein the corpus value metrics are further calculated based on a determined number of times the respective documents are used to generate high ranking answers to a same question submitted to the QA system multiple times, as taught by Aridor, since the claimed invention is 

Claims 35 and 42 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Bastide et al., Pub. No.: US 2014/0280371 – describes mechanisms for managing an electronic document collection. Further describes that any single combination of thresholds may be used to make determinations as to whether particular electronic documents are to be included in the collection of loaded documents.
B.	Kennedy et al., Pub. No.: US 2012/0136853 A1 – describes a system for identifying reliable and authoritative sources of multimedia content.
C.	Oh et al., Pub. No.: US 2011/0087656 A1 – describes an apparatus for question answering based on answer trustworthiness.
D.	Kim et al., Patent No.: US 9,623,119 B1 – describes techniques for determining and ranking search results.
E.	Palmert, Pub. No.: US 2014/0289231 A1 – describes systems for combining topic suggestions from different topic sources to assign to textual data items.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683